Citation Nr: 0004056	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a thoracic/lumbar 
spine disorder.  

3.  Entitlement to service connection for a rib disorder.  

4.  Entitlement to an increased evaluation for cervical spine 
disc disease, currently rated 10 percent disabling.  

5.  Entitlement to an increased evaluation for genitourinary 
disability involving a spermatocele, a left hydrocele, and 
postoperative residuals of a left varicocele, currently rated 
10 percent disabling.  

6.  Entitlement to an increased evaluation for migraine 
headaches, currently rated 10 percent disabling.  

7.  Entitlement to an increased evaluation for somatization 
disorder, currently rated 10 percent disabling.  

8.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1992 to 
July 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded by the Board in 
April 1997 for additional development.  

The Board notes that the original issues included entitlement 
to service connection for residuals of a cervical spine 
disability, a right wrist disability, and an acquired 
psychiatric disorder, as well as entitlement to a compensable 
evaluation for migraine headaches.  In an April 1999 rating 
decision, the RO granted service connection for cervical 
spine disease involving the vertebrae at C4-5, and C5-6, 
carpal tunnel syndrome of the right wrist, and somatization 
disorder, and assigned 10 percent evaluations for the 
cervical spine and psychiatric disabilities, while assigning 
a 10 percent evaluation for the right wrist disability from 
July 19, 1994, to October 15, 1997, followed by a 
noncompensable evaluation from October 16, 1997.  The April 
1999 rating decision also granted a 10 percent evaluation for 
the appellant's migraine headaches.  He subsequently filed a 
Notice of Disagreement (NOD) regarding the assigned 10 
percent ratings for his cervical spine disability and 
migraine headaches and was issued a Statement of the Case 
(SOC) in July 1999.  

The issues of entitlement to increased evaluations for 
somatization disorder and carpal tunnel syndrome of the right 
wrist are the subjects of a remand that follows the Board's 
decision as to the other issues on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence that shows the appellant 
currently has a right knee disorder.  

2.  There is no competent evidence that shows the appellant 
currently has a thoracic or lumbar spine disorder.  

3.  There is no competent evidence that shows the appellant 
currently has a rib disorder.  

4.  The appellant has moderate limitation of motion in his 
cervical spine.  

5.  The appellant has pain and some functional impairment 
associated with his genitourinary disability involving a 
spermatocele, left hydrocele, and postoperative residuals of 
a left varicocele.  

6.  The appellant's migraine headache disorder is not shown 
to result in characteristic prostrating attacks.  



CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder of the thoracic or lumbar 
spine.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a rib disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  The schedular criteria for a 20 percent evaluation for 
cervical spine disc disease are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010-
5290 (1999).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for a genitourinary disability involving a 
spermatocele, left hydrocele, and postoperative residuals of 
a left varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7599-7525 
(1999).  

6.  The schedular criteria for an evaluation in excess of 10 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased evaluations for his 
service-connected cervical spine disorder, genito-urinary 
disability involving a spermatocele, a left hydrocele, and 
postoperative residuals of a left varicocele, and migraine 
headache disorder have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

I.  Right Knee Disorder, Thoracic/Lumbar 
Spine Disorder, and Rib Disorder

The appellant asserts that he has right knee, back 
(thoracic/lumbar), and rib disorders which had their origins 
in service.  He claims that he sustained injuries to each of 
those areas in a motor vehicle accident shortly before he was 
discharged from service, and that he continues to experience 
associated pain and impairment involving those areas.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a right knee disorder, a disorder of the 
thoracic or lumbar spine, and a rib disorder.  The Board 
finds that there are clinical findings in the service medical 
records which demonstrate that the appellant was treated for 
complaints pertaining to his right knee and his thoracic and 
lumbar spine.  He was treated in May 1992 for a complaint of 
right knee pain after running, with no history of trauma.  
The diagnosis was tendonitis of the right knee.  A September 
1993 service medical record noted multiple spasms in the 
thoracic and cervical spine.  In July 1994, the appellant was 
treated in the emergency room for injuries sustained in a 
motor vehicle accident, and his complaints included 
tenderness in the lumbar spine.  At a Regional Office hearing 
in February 1996, the appellant testified as to injuries to 
his ribs in the July 1994 motor vehicle accident.  Therefore, 
the second element required for a well-grounded claim, the 
presence of a disability in service, is met with regard to a 
right knee disorder, a thoracic/lumbar spine disorder, and a 
rib disorder.  

However, the first element required to show a well-grounded 
claim is not met because the medical evidence does not show 
that the appellant currently has a right knee disorder, a 
disorder of the thoracic or lumbar spine, or a rib disorder.  
The Board is cognizant of the appellant's complaints of right 
knee pain and low back pain, the diagnoses of right knee 
tendonitis and thoracic strain secondary to a recent motor 
vehicle accident at an August 1994 VA medical examination 
(although X-rays of the right knee and thoracic spine at the 
time were normal), the findings of paraspinal muscle 
tenderness and spasm, for which the diagnosis was chronic low 
back pain, during a three week period of VA hospitalization 
in May 1995, and the assessment of chronic low back pain on a 
Residuals Physical Functional Capacity Assessment performed 
for Social Security in July 1995.  

However, the most recent clinical findings show no disorders 
in the right knee, the thoracic/lumbar spine, or the ribs.  
At an October 1997 VA orthopedic examination, the appellant 
had full range of motion in his right knee and lumbar spine, 
and the examiner reported that there was no residual 
disability in the right knee, no residual disability in the 
thoracic/lumbar spine, and no residual rib disability.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U. S. Vet. App. Dec. 29, 1999).  

In addition, because the appellant has not submitted any 
competent medical evidence that identifies any current right 
knee, thoracic/lumbar, and rib disorder that is linked to the 
appellant's active military service, he thereby fails to 
satisfy the third element of Caluza.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding alleged right knee, back 
(thoracic/lumbar), and rib disorders, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding diagnoses of 
a right knee disorder, a thoracic/lumbar disorder, and a rib 
disorder.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of establishing the 
presence of any of those disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a right 
knee disorder, a thoracic/lumbar disorder, and a rib disorder 
are plausible or otherwise well grounded.  Therefore, they 
must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in March 
1995.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

II.  Cervical Spine Disc Disease

The appellant contends that he has pain and limited motion 
associated with his cervical spine disc disease, which, 
therefore, warrants a higher disability evaluation.  

Service medical records show that the appellant was treated 
for muscle spasms in his cervical spine in September 1993.  
He subsequently received treatment in July 1994 for injuries 
received in a motor vehicle accident, which included pain, 
soreness, and tenderness in his neck.  

Following his separation from military service, the appellant 
was diagnosed with cervical strain at the August 1994 VA 
medical examination, and an X-ray of the cervical spine at 
that time revealed findings that were considered to possibly 
represent mild, chronic cervical myofibrositis.  Thereafter, 
the RO, in an October 1994 rating decision, granted service 
connection for cervical disc disease, with herniation at C4-
C5 and C5-C6, and assigned a 10 percent evaluation under 
Diagnostic Codes 5010-5290 from July 19, 1994.  

At the October 1997 VA orthopedic examination, the appellant 
complained of pain and limitation of motion in his neck.  
Range of motion testing revealed the following limitations of 
motion in the cervical spine: forward flexion was to 25 
degrees; backward extension was to 20 degrees; lateral 
flexion was to 35 degrees, left and right; and rotation was 
to 50 degrees, left and right.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

As full range of motion in the cervical spine consists of 
forward extension to 60 degrees, backward extension to 75 
degrees, lateral extension to 40 degrees, and rotation to 55 
degrees, the Board finds that the appellant has moderate 
limitation as to forward flexion and backward extension, and 
slight limitation as to lateral flexion and rotation.  
Applying the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the overall limitation of motion associated 
with the appellant's cervical spine disability more nearly 
approximates a moderate degree of limitation, but does not 
demonstrate severe limitation of motion.  Therefore, a 20 
percent evaluation is warranted for the appellant's cervical 
spine disc disease on the basis of the limitation of motion 
in the cervical spine.  

The Board has also considered whether an evaluation greater 
than 20 percent may be assigned for the appellant's cervical 
spine disability based on intervertebral disc syndrome.  When 
intervertebral disc syndrome is pronounced, as manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, a 60 percent evaluation is assigned.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent evaluation is assigned.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent evaluation is assigned.  If intervertebral disc 
syndrome is mild , a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  However, the clinical 
findings presented in this case fail to demonstrate the 
severe disability and recurring attacks with intermittent 
relief that would justify the assignment of a 40 percent 
rating for intervertebral disc syndrome.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculo-skeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant complains of pain in his neck, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation awarded by this decision.  The medical evidence 
does not indicate that the appellant's neck pain causes 
additional impairment over and above the limitation of motion 
shown in the cervical spine.  Hence, the Board does not find 
that a higher disability evaluation is warranted for the 
appellant's cervical spine disability on the basis of 
functional disability.  

III.  Genitourinary Disability

The appellant claims that his service connected genitourinary 
disability, classified as a spermatocele, a left hydrocele, 
and postoperative residuals of a left varicocele are more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  He maintains that he experiences 
constant left testicular pain which affects his ability to 
have intimate relations with women.  

Service medical records show that the appellant underwent 
surgery for ligation of a varicocele in the left testicle in 
October 1992.  He received subsequent treatment in February 
1993 with a TENS unit for chronic left testalgia, and, in 
June 1993, reported that most of his testicular pain occurred 
with ejaculation and heavy work.  A diagnosis of orchialgia 
was reported in September 1993, and a March 1994 Medical 
Evaluation report noted that the appellant had chronic left 
testicular and spermatic cord pain.  

At the August 1994 VA medical examination, the appellant 
reported pain in the left testicular area that radiated into 
the lower abdomen.  He indicated that sexual contact or 
intimate contact would lead to terrible abdominal pain to the 
point of incapacitation.  While the testes appeared normal in 
consistency and size on examination, palpation of the scrotal 
sac and vas deferens produced a complaint of pain.  A 
sonogram taken in conjunction with the examination revealed a 
minimal hydrocele and a mild varicocele, with no mass seen.  
The diagnosis was spermatocele, left hydrocele, and 
postoperative residuals of a left varicocele.  

Since 1994, the appellant has continued to complain of left 
testicular pain.  The May 1995 VA hospitalization report 
noted tenderness in the testicle, and the appellant reported 
that his testicular pain affected his ability to sleep.  The 
diagnosis was chronic left testicular pain.  At his February 
1996 Regional Office hearing, the appellant reported that his 
testicular pain made urinating difficult.  A July 1996 VA 
outpatient record noted that the left testicle was extremely 
tender, and the assessment was orchialgia and generalized 
right lower quadrant pain.  The appellant reported chronic 
pain related to a spermatocele and postoperative varicocele 
at an August 1997 hospitalization for treatment of 
psychiatric problems.  The diagnosis reported after an 
October 1997 VA urology examination was chronic left 
testicular and scrotal pain, secondary to varicocele surgery 
in 1992.  

Service connection was granted for spermatic cord 
pain/testicular pain associated with a spermatocele, left 
hydrocele, and postoperative residuals of a left varicocele 
by an October 1994 rating decision, and a 10 percent 
evaluation was assigned analogous to Diagnostic Code 7525 
from July 19, 1994.   

Chronic epididymo-orchitis is rated as a urinary tract 
infection, with tubercular infections rated in accordance 
with 38 C.F.R. §§ 4.88b or 4.89, whichever is appropriate.  
38 C.F.R. § 4.115b, Diagnostic Code 7525.  

In rating a disease of the genitourinary system as for a 
urinary tract infection, if there is poor renal function, the 
disorder is rated as renal dysfunction.  For recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, a 30 percent 
evaluation is assigned.  If a urinary tract infection 
requires long-term drug therapy, 1-2 hospitalizations per 
year and/or requires intermittent intensive management, then 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.115a.  

The evidence presented in this case does not demonstrate that 
the appellant's genitourinary disability requires drainage or 
frequent hospitalization, or continuous intensive management 
so as to qualify for the next higher schedular evaluation for 
an urinary tract infection.  The Board notes that the 
appellant's testicular pain has been taken into account with 
regards to the currently assigned 10 percent evaluation 
because the original grant of 10 percent was based on 
spermatic cord pain/testicular pain associated with a 
spermatocele, left hydrocele, and postoperative residuals of 
a left varicocele.  Therefore, the Board is unable to 
identify a basis to grant a higher evaluation for the 
spermatocele, left hydrocele, and postoperative residuals of 
a left varicocele.  

IV.  Migraine Headaches

The appellant claims that he experiences frequent migraine 
headaches that are associated with anxiety attacks.  At his 
February 1996 Regional Office hearing, he indicated that his 
headaches were associated with anxiety attacks and could last 
for the period of the anxiety, which could be up to two to 
three days.  He also stated at that hearing that he was able 
to prevent headaches by using the medication Imitrex for 
which he was allowed six doses a month, although he would 
split the doses in half to give him twelve doses a month.  

Service medical records show that the appellant was treated 
for complaints of headaches in July 1993 and October 1993.  

At an August 1994 VA psychiatric examination , the appellant 
reported that he would experience headaches following panic 
attacks that would occur three to five times a week.  The 
examiner reported a diagnosis of a history of migraine 
headaches.  A November 1994 VA outpatient record noted that 
the appellant indicated his headaches stated at the frontal 
area of his head and would go the occipital area.  During his 
period of VA hospitalization in May 1995, the appellant 
reported that his headaches would increase with physical 
activity.  He developed severe headaches during his stay, 
which were relieved with injections of Imitrex.  A July 1995 
VA outpatient record noted that the appellant reported he 
experienced two to five headaches per week.  

The June 1997 Social Security decision that awarded the 
appellant benefits reported that he had severe, debilitating 
headache pain.  

Service connection was granted for migraine headaches by the 
October 1994 rating decision, and a noncompensable evaluation 
was assigned under Diagnostic Code 8100 from July 19, 1994.  
An April 1999 rating decision assigned a 10 percent 
evaluation for the appellant's migraine headache disorder, 
effective July 19, 1994.  

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 evaluation.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent evaluation is assigned.  When migraine 
headaches result in characteristic prostrating attacks 
averaging one in 2 months over the last several months, a 10 
percent evaluation is assigned.  For migraine headaches with 
less frequent attacks, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

While the evidence shows that the appellant has continued to 
complain of frequent migraine headaches since service, such 
evidence does not indicate that his headaches result in the 
characteristic prostrating attacks required to justify a 
higher evaluation for the disability.  He has indicated 
success in preventing the headaches with the use of Imitrex, 
and he has not described a degree of incapacity associated 
with the headaches that approximates identifiable prostrating 
attacks.  Therefore, the Board is does not find that the 
clinical findings establish that an evaluation greater than 
10 percent is warranted for the appellant's migraine 
headaches.  


ORDER

The claims for service connection for right knee disorder, a 
disorder in the thoracic/lumbar spine, and a rib disorder are 
denied.  

A 20 percent evaluation is granted for cervical spine disc 
disease, subject to the laws and regulations pertaining to 
the award of VA monetary benefits.  

Increased evaluations are denied for a genitourinary 
disability involving a spermatocele, a left hydrocele, and 
postoperative residuals of a left varicocele, and migraine 
headaches.  


REMAND

Although the appellant filed a NOD with the April 1999 rating 
decision as to the ratings assigned for his cervical spine 
disability and headache disability, there was no mention of 
disagreement with the ratings assigned for his somatization 
disorder and his carpal tunnel syndrome of the right wrist 
until those disorders were mentioned by the appellant's 
representative in an August 1999 statement.  While that 
statement qualifies as a NOD regarding the evaluations 
assigned for the somatization disorder and the carpal tunnel 
syndrome of the right wrist, the appellant has not been 
issued a SOC with regard to those issues.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a claimant submits a timely NOD but has not been issued 
a SOC as to the issue(s) listed in the NOD, then the Board 
must remand for the purpose of having the RO issue a 
statement of the case as to the issue(s).  Manlincon v. West, 
12 Vet. App. 239, 240 (1999).  In this case, the August 1999 
NOD initiated review by the Board of the RO's denial of 
evaluations greater than 10 percent for the appellant's 
somatization disorder and his carpal tunnel syndrome of the 
right wrist, and those issues must be remanded to have the RO 
issue a SOC regarding those claims.  Because an appeal of 
those issues has not been perfected by the appellant, the 
Board does not have jurisdiction of them.  

In order to insure that the appellant receives his procedural 
due process rights and fair process rights, the Board finds 
that the issues of entitlement to increased evaluations for 
somatization disorder and carpal tunnel syndrome of the right 
wrist must be remanded for the following action:  

The RO should issue the appellant and his 
representative a SOC with regard to the 
appellant's claims of entitlement to increased 
evaluations for somatization disorder and 
carpal tunnel syndrome of the right wrist.  
They should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of a SOC, in order to perfect the 
claims and thereby place them within the 
jurisdiction of the Board.  They should be 
afforded the appropriate period of time in 
which to file a substantive appeal after they 
have been issued the SOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of the appellant's claims for 
increased evaluations for his somatization disorder and his 
carpal tunnel syndrome of the right wrist.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

